Citation Nr: 1210790	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  06-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Propriety of an evaluation for lumbar strain with degenerative disc disease (DDD), rated 20 percent prior to February 24, 2011, and 40 percent afterwards.

2.  Propriety of an initial 10 percent evaluation assigned for degenerative joint disease (DJD) of the left knee.

3.  Entitlement to service connection for hypertension (claimed as secondary to service-connected lumbar strain with DDD and Reynaud's phenomena).

4.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran had verified active duty from May 1965 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Columbia, South Carolina, Regional Office  of the Department of Veterans Affairs (VA), which granted the Veteran service connection and a 10 percent evaluation for DJD of the left knee (effective February 13, 2006, based on the date of his original claim for VA compensation for this disability) and granted a rating increase to 20 percent for lumbar strain with DDD (effective February 13, 2006, based on the date of receipt of his application for a rating increase).  Also on appeal is a June 2007 rating decision which, inter alia, denied his claims for service connection for hypertension and a TDIU.  The agency of original jurisdiction over the current appeal is the Montgomery, Alabama, VA Regional Office (RO).

As the claim for an initial evaluation greater than 10 percent for DJD of the left knee is based on the appeal of an original rating decision granting service connection for the left knee DJD, consideration must be given regarding whether the case warrants the assignment of separate ratings for his service-connected left knee DJD for separate periods of time, from February 13, 2006, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In August 2009, during the course of this appeal, the Board remanded the case to the RO via the Appeals Management Center in Washington, D.C., for further evidentiary and procedural development.  Following this development, a March 2011 RO decision assigned a rating increase to 40 percent for lumbar strain with DDD, effective February 12, 2011.  The same rating decision confirmed the 10 percent rating previously assigned to DJD of the left knee, and also confirmed the denials of service connection for hypertension and entitlement to a TDIU.  The case was returned to the Board in April 2011 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  For the period prior to February 24, 2011, the Veteran's lumbar strain with DDD is manifested by constant low back pain and pain on use, partially relieved by narcotic medication.  Lumbosacral pain produces limitation of forward flexion of the thoracolumbar spine to no more than 50 degrees at its most severe, but does not produce actual unfavorable ankylosis of the entire thoracolumbar spine or functional loss that is analogous to unfavorable ankylosis of the entire thoracolumbar spine.

2.  For the period from February 24, 2011, onwards, the Veteran's lumbar strain with DDD is manifested by constant low back pain and pain on use, partially relieved by narcotic medication.  Lumbosacral pain produces limitation of forward flexion of the thoracolumbar spine to no more than 20 degrees at its most severe, but does not produce actual unfavorable ankylosis of the entire thoracolumbar spine or functional loss that is analogous to unfavorable ankylosis of the entire thoracolumbar spine.

3.  During the pendency of the present appeal, DJD of the left knee is manifested by subjective complaints of pain on motion with functional impairment and objective evidence showing limitation of motion due to pain to no more than 5 degrees on extension and 60 degrees on flexion.

4.  Hypertension did not have its onset during active military service or within one year of service discharge.

5.  Hypertension is not the result of a service-connected disability, and is not otherwise objectively demonstrated to have been permanently worsened by a service-connected disability beyond its normal, natural progression. 

6.  The Veteran is service connected for lumbar strain with DDD (rated 40 percent disabling), Raynaud's disease (rated 10 percent disabling), DJD of the left knee (rated 10 percent disabling), and left lower extremity contusion residuals (rated noncompensably disabling).  The combined rating for the aforementioned disabilities is 50 percent.

7.  The Veteran's education includes a high school diploma and two years of college.  His vocational background is in the commercial transport industry as a truck driver.

8.  The Veteran's service-connected disabilities are not of such severity as to completely prevent him from working in his vocation as a truck driver, or render him individually unemployable or otherwise preclude him from substantially gainful employment in a sedentary capacity.


CONCLUSIONS OF LAW

1.  The criteria for a rating increase above 20 percent for lumbar strain with DDD prior to February 24, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5237 (2011).  

2.  The criteria for a rating increase above 40 percent for lumbar strain with DDD from February 24, 2011, onwards, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5237 (2011).  

3.  The criteria for an initial evaluation above 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

4.  Hypertension was not incurred, nor is it presumed to have been incurred, in active duty and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011).  

5.  The criteria for the assignment of a total disability rating based on individual unemployability are not met, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Propriety of an evaluation for lumbar strain with DDD, rated 20 percent prior to February 24, 2011, and 40 percent afterwards.

With respect only to the claim for an increased rating for lumbar strain with DDD decided herein, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim for lumbar strain with DDD was deemed to have been filed on February 13, 2006.  A VCAA notice letter was dispatched to the Veteran in August 2006, prior to the December 2006 rating decision now on appeal, with subsequent notice letters dispatched during the course of the appeal in February 2009 and October 2009.  These letters address the increased rating issue on appeal regarding the low back claim and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there were any defects in the timing of the notice, these defects were cured by the RO's subsequent readjudication of the increased rating issue regarding lumbar strain with DDD, most recently in a rating decision/supplemental statement of the case dated in March 2011.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issues on appeal stem from February 13, 2006, when the Veteran filed his claim for an increased rating for his lumbar spine disability, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from February 13, 2005 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that private, VA, and Social Security Administration (SSA) clinical records that pertain to the Veteran's treatment for his spine for the period spanning 2005 to 2011 have been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in January 2011, to include obtaining all relevant outstanding medical records and providing him with an examination of his service-connected low back disability.  In this regard, the Veteran's spine was examined during the course of this claim in October 2006 and February 2011.  The Board notes that in a May 2011 written brief presentation, the Veteran's representative contended that there were inadequacies in the February 2011 examination for failing to present findings regarding onset of pain at specific degrees of thoracolumbar motion for purposes of assessing the Veteran's functional loss.  However, the Board has reviewed these examination reports and note that the Veteran's claims file was reviewed by the clinicians who performed these examinations.  Furthermore, the examiners provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Adequate discussion of the Veteran's functional loss due to pain associated with his spine disability was also presented, pursuant to 38 C.F.R. §§ 4.40, 4.45 (2011).  Thus, notwithstanding the Veteran's contentions to the contrary, the orthopedic examinations of record are deemed to be adequate for rating purposes for the increased rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for lumbar strain with DDD decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

The Veteran's service-connected lumbar strain with DDD is rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Code 5237 for impairment due to lumbosacral strain. 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

		Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

		Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
		of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
		the entire thoracolumbar spine, assign a 40 percent rating.

		Forward flexion of the cervical spine 15 degrees or less; or, favorable 
		ankylosis of the entire cervical spine, assign a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011).

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, an adequate VA examination should include medical determinations regarding whether the affected joint or joints exhibit pain on use, weakened movement, excess fatigability, incoordination, or any other disabling symptom, and whether pain could significantly limit functional ability during symptomatic flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups beyond that clinically demonstrated.

By history, the Veteran was granted service connection and a 10 percent evaluation for lumbar strain by rating decision dated in February 2003.  On February 13, 2006, he reopened his claim for a rating increase for his chronic low back disability.

As relevant, on VA examination in October 2006, the Veteran's service-connected lumbar strain with DDD was manifested by subjective complaints of daily low back pain with no radiating pain, flare-ups, or periods of incapacitation due to intervertebral disc syndrome.  Although the Veteran subjectively reported having a level of pain, fatigue, and weakness that he characterized as severe, on objective examination he displayed moderate pain on motion, moderately decreased lumbar motion due to pain, and moderate low back stiffness.  No spasm of his lower back was objectively demonstrated.  His lumbosacral spine displayed mild lumbar flattening but no ankylosis.  Medical imaging studies revealed degenerative changes of the lumbosacral spine with increased sclerosis and loss of intervertebral disc space height at the L5-S1 level.  Thoracolumbar range of motion testing revealed active and passive forward flexion from 0 - 50 degrees, with onset of pain at 50 degrees; backward extension from 0 - 10 degrees, with onset of pain at 10 degrees; lateral flexion from 0 - 10 degrees (bilaterally), with onset of pain at 10 degrees (bilaterally); and lateral rotation from 0 - 25 degrees (bilaterally), with onset of pain at 25 degrees (bilaterally).  No additional limitation of motion on repetitive use of the lumbosacral joint due to pain, fatigue, weakness, or lack of endurance was clinically observed.  Although the Veteran was not employed at the time of this examination, the examiner characterized the effects of the low back disability on the Veteran's daily activities as being mild when performing chores; severe when performing exercise; and of such severity as to prevent him from playing in sports.  No effects were imposed when he performed shopping, recreational, traveling, self-feeding; self-bathing; self-dressing and grooming and toiletry activities.  He reportedly stopped working in July 2004 due to pain in his legs and back.  A February 2006 SSA decision shows, however, that the Veteran's became disabled in 2004 from primary diagnoses of status-post pacemaker insertion and status-post bilateral ilian artery stent placement, with secondary diagnoses of peripheral vascular disease (PVD) and hepatitis with other impairment due to emphysema.

At a May 2009 videoconference hearing before the undersigned, the Veteran testified, in pertinent part, that his back pain was so severe that he had been prescribed the narcotic painkillers codeine and hydrocodone to relieve his symptoms.  He reported taking 3 - 4 tablets of these medications each day.  He used a cane to assist himself when ambulating and his back pain was aggravated by rainy weather.  Although he no longer was employed in his former vocation as a truck driver, he reported that he was still capable of operating an automobile.

A June 2009 VA outpatient treatment note shows, in pertinent part, that the Veteran did not present any special requests or needs relating to his home situation.

VA examination of the Veteran's spine conducted on February 24, 2011, shows that the Veteran reported having daily severe central low back pain, aggravated by cold weather and by performing bending and walking motions, and relieved by rest, avoidance of physical activity, and treatment with heat and prescription painkillers (identified as Lortab - a hydrocodone medication, and Tramadol - a narcotic-type medication).  He reported having fair response to treatment and no side effects.  The Veteran reported experiencing fatigue, decreased motion, stiffness, weakness, spasm, and spine pain in his central low back that was constant but not radiating.    He denied experiencing any recent incapacitating episodes or flare ups that required emergency room visits.  He did not have any history of hospitalization, surgery, recent neoplasm or trauma involving his spine, or spine disability flare-ups.  No history of bladder or bowel incontinence, erectile dysfunction, numbness, paresthesias, falls, unsteadiness, or leg or foot weakness associated with his lumbar strain with DDD was indicated.  

Objective examination of the Veteran's spine revealed normal posture and spine symmetry, with abnormal antalgic gait.  No abnormal spine curvature or thoracolumbar ankylosis was detected.  Guarding motion on the right side, with bilateral pain on motion, tenderness, and weakness was observed, but no muscle

 spasm or atrophy was observed.  The examiner determined that localized tenderness and guarding was not severe enough to cause any abnormal gait or spinal contour.  Active thoracolumbar range of motion was from 0 - 20 degrees on forward flexion; backward extension was from 0 - 5 degrees; left lateral flexion was from 0 - 5 degrees; right lateral flexion was from 0 - 10 degrees; left lateral rotation was from 0 - 5 degrees; and right lateral rotation was from 0 - 10 degrees.  The examiner determined that there was objective evidence of back pain on active range of motion, with additional limitation of motion on repetitive use due to pain, but no further additional limitation beyond that which was clinically demonstrated after three repetitions.  Adjacent muscle tone was normal and without atrophy.  No associated neurological deficits were detected.  Medical imaging studies revealed a minimal anterior wedging deformity of the T10, T11 and T12 vertebral bodies, with mild multilevel degenerative changes of the lumbar spine, most pronounced at L5-S1, with no evidence of acute fracture or subluxation.  The pertinent diagnosis was DDD of the lumbar spine.  The low back disability was manifested by low back pain whose effects on the Veteran's usual vocational occupation as a truck driver was increased absenteeism from work and the need to be assigned different duties.  The back pain imposed difficulties on his ability to perform physical tasks involving lifting and carrying.  The lumbar strain with DDD imposed severe effects on his usual daily activities regarding his capacity to exercise, perform chores, and play sports; moderate effects regarding his capacity to travel and involve himself in recreational activities; and mild effects regarding his capacity to drive a motor vehicle and bathe and dress himself.

Applying the pertinent rating criteria to the evidence described above, the Board finds that for the relevant time period from February 13, 2005 to February 23, 2011, the Veteran's lumbar strain with DDD was manifested by a combined thoracolumbar range of motion of 130 degrees, with 50 degrees of forward flexion of the thoracolumbar spine, demonstrated on VA examination in October 2006.  These clinical findings meet the criteria for a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and are predicated on his active ranges of motion on the relevant planes limited by onset of pain, and thus adequately contemplate his thorocolumbar impairment due to functional loss, pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The clinical evidence does not demonstrate ankylosis or forward flexion of the thoracolumbar spine limited to 30 degrees or less to warrant the assignment of an evaluation greater than 20 percent for the period from February 13, 2005 to February 23, 2011.

The objective evidence establishes that as of February 24, 2011, the Veteran's lumbar strain with DDD is manifested by limitation of forward flexion of the thoracolumbar spine to 20 degrees, which by itself is sufficient to warrant the assignment of a 40 percent evaluation under Diagnostic Code 5237.  The evidence, however, does not demonstrate ankylosis of the thoracolumbar spine, and thusly the criteria for an evaluation above 40 percent have not been met.  The Board notes that the Veteran's representative contends that the 2011 examination was flawed because it did not include discussion of onset of pain at specific degree points on the relevant planes of motion, but to the extent that such discussion is inadequate, it ultimately would be of no assistance toward supporting the Veteran's claim for an evaluation greater than 40 percent as the criteria for a rating above 40 percent is predicated entirely on whether or not there is an objective determination that thoracolumbar ankylosis is present.  As the 2011 examination has conclusively determined that this specific disabling condition is not present, there is no further basis to support a rating higher than 40 percent, no matter where the Veteran's thoracolumbar pain is manifest at any point or plane of motion.  

The Board has considered the criteria for rating the Veteran's service-connected lumbar strain with DDD on the basis of intervertebral disc syndrome (IVDS).  However, the objective clinical evidence does not demonstrate that his chronic low back disorder was manifested by episodes of incapacitating IVDS at any time during the pendency of the claim, from February 13, 2005 to the present.  Thusly, the criteria for evaluating the Veteran's lumbar strain with DDD under the formula for rating IVDS is not for application in the present case.   

In view of the foregoing discussion, the Board concludes that the medical evidence does not demonstrate a level of lumbosacral impairment associated with lumbar strain with DDD that more closely approximates the schedular criteria for an evaluation above 20 percent prior to February 24, 2011, or the schedular criteria for an evaluation above 40 percent as of February 24, 2011.  The claim for a rating increase for lumbar strain with DDD for the aforementioned periods is therefore denied.  

Because the evidence in this case is not approximately balanced with respect to the merits of the claim for a rating increase for lumbar strain with DDD, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected lumbar strain with DDD, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected lumbosacral spine disability, by itself, does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  Although the clinical evidence indicates that the Veteran is unable to engage in certain physical motions associated with work activities relevant to his vocation in the truck transport industry due, in part, to his lumbosacral disabilities, this in itself does not demonstrate marked interference with employment such that the applicable rating schedule is rendered inadequate to rate the orthopedic disability at issue.  Furthermore, the clinical evidence does not demonstrate that his thoracolumbar spine disability required frequent hospitalization.  The clinical evidence of record, including the February 2006 decision of the SSA, indicates that the Veteran is largely unable to work as a result of impairment associated with his non-service-connected status-post pacemaker insertion and status-post bilateral ilian artery stent placement, with secondary diagnoses of PVD and hepatitis with other impairment due to emphysema.  The Board thus concludes that the level to which his thoracolumbar spine disability presently interferes with his ability to perform work are adequately contemplated in the criteria of the applicable rating schedule and the respective 20 percent and 40 percent evaluations assigned for the periods at issue.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating for lumbar strain with DDD under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

(b.)  Propriety of an initial 10 percent evaluation assigned for DJD of the left knee.

With respect only to the claim for an increased rating for DJD of the left knee decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for a higher initial evaluation for the service-connected left knee DJD at issue flows downstream from a December 2006 rating decision, which initially established service connection for the Veteran's left knee DJD, effective from February 13, 2006, based on the date of the Veteran's claim of entitlement to VA compensation for this disability.  See 38 C.F.R. § 3.400 (2011).  An initial 10 percent rating was assigned, effective from February 13, 2006.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, any defects in the current appeal of the initial rating for a left knee disability with regard to the statutorily prescribed VCAA notice requirements are deemed to be non-prejudicial to the Veteran's claim.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issues on appeal stem from February 13, 2006, when the Veteran filed his original claim for VA compensation for left knee DJD, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from February 13, 2006 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, the Board observes that private, VA, and SSA clinical records that pertain to the Veteran's treatment for his left knee for the period from 2006 to 2011 have been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in January 2011, to include obtaining all relevant outstanding medical records and providing him with an examination of his service-connected left knee disability.  In this regard, the Veteran's left knee was examined during the course of this claim in September 2006 and February 2011.  The Board notes that in a May 2011 written brief presentation, the Veteran's representative contended that there were inadequacies in the February 2011 examination for failing to present findings regarding onset of pain at specific degrees of left knee motion for purposes of assessing the Veteran's functional loss.  However, the Board has reviewed these examination reports and note that the Veteran's claims file was reviewed by the clinicians who performed these examinations.  Furthermore, the examiners provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Adequate discussion of the Veteran's functional loss due to pain associated with his left knee disability was also presented, pursuant to 38 C.F.R. §§ 4.40, 4.45 (2011).  Thus, notwithstanding the Veteran's contentions to the contrary, the orthopedic examinations of record are deemed to be adequate for rating purposes for the increased rating claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for left knee DJD decided herein, and thus no additional assistance or notification is required with respect to this issue.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held in claims for a higher evaluation based on an initial grant of service connection, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which service connection was initially awarded.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2011).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the left knee disability at issue, VAOPGCPREC 23-97 (July 1, 1997), provides that a knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.]

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The applicable rating criteria for evaluating the Veteran's left knee DJD are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261, and 5262.  These provide the following: 

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011)

5257 Knee, other impairment of:
	Recurrent subluxation or lateral instability:
	Severe										30
	Moderate									20
	Slight										10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011)

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

On VA examination in September 2006, the Veteran complained of left knee pain with perceived instability, swelling, effusion, tenderness, and limitation of endurance on walking and standing due to fatigue and pain, and episodic flare-ups of elevated left knee symptoms that produced 100 percent impairment during the duration of the flare-up, which reportedly lasted 3 - 7 days.  

Objective examination revealed that the Veteran ambulated with an antalgic gait and used a supportive cane.  On range of motion testing, he displayed active flexion against gravity from 0 - 130 degrees, with onset of pain at 130 degrees but no additional limitation of flexion on repetitive use.  Active extension against gravity was to zero degrees with onset of pain at zero degrees and no additional limitation of extension on repetitive use.  No bone loss, ankylosis, or inflammatory arthritis was indicated.  The left knee joint displayed crepitus, tenderness, and painful movement on objective study.  However, no grinding, joint instability, patellar or meniscus abnormalities, tendon or bursa abnormalities, or other left knee abnormalities were detected on objective examination.  X-rays revealed minimal degenerative changes of the left knee.  The left knee's disabling effects on the Veteran's ability to perform exercise were characterized as severe, and he was deemed to have been prevented from participating in sports activities because of this.  The left knee's disabling effects on his ability to perform chores were characterized as mild.  Otherwise, the left knee was deemed by the VA examiner to have no effect on the Veteran's capacity to go shopping, engage in recreational activities, travel, and feed, bathe, dress, and groom himself and attend to the needs of nature.       

At a May 2009 videoconference hearing before the undersigned, the Veteran testified, in pertinent part, that his left knee disability caused him to limp and that he used a cane to assist himself when ambulating and his left knee was aggravated by excessive use and felt unstable.  Although he no longer was employed in his former vocation as a truck driver, he reported that he was still capable of operating an automobile.

A June 2009 VA outpatient treatment note shows, in pertinent part, that the Veteran did not present any special requests or needs relating to his home situation.

VA examination of the Veteran's left knee in February 2011 shows that he complained of constant and severe left knee pain that was aggravated by exposure to cold weather and prolonged standing and walking, and improved with rest, avoidance of physical activity, application of a heat pad, and prescription pain medication.  He denied having any recent incapacitating flare-ups that required emergency room visitations.  Painkillers prescribed for his symptoms included narcotic-type medications that were also for reducing his low back symptoms as previously described.  Although the Veteran reported having a sensation of left knee joint instability, objective examination revealed no clinical instability.  Examination established that there was left knee tenderness, guarded movement, and joint clicking and grinding, but no patellar, meniscal, tendon, or bursae abnormalities.  Range of motion testing revealed left knee extension to 5 degrees, and left knee flexion to 60 degrees, with objective evidence of left knee pain following repetitive motion but no additional limitation of motion after three repetitions.  No left knee ankylosis was present on examination.  X-rays revealed normal left knee joint spaces with no significant osteophyte formation, joint effusion, or superficial soft tissue swelling present.  The pertinent diagnosis was left knee patellofemoral syndrome, which the examiner determined to have imposed significant effects on the Veteran's usual occupation as a truck driver.  The impact of his left knee disability on his occupational activities was pain and decreased mobility which would result in him being assigned different duties.  The left knee's disabling effects on the Veteran's ability to perform chores, exercise, and sports was characterized as moderate, with mild effects on his capacity to drive an automobile, engage in recreational activities, travel, and bathe and dress himself.       
 
The Board has considered the above evidence and finds that upon application of the relevant Diagnostic Codes, there is no clinical basis to assign a rating above 10 percent for the Veteran's DJD of the left knee for the period from February 2006 to the present.  To be assigned a compensable rating on the basis of recurrent subluxation or instability, the clinical evidence must objectively demonstrate actual instability or subluxation of the left knee.  Notwithstanding the Veteran's subjective perception of left knee instability, no actual instability was shown on clinical examination at any time during the pendency of this claim.  For assignment of a rating above 10 percent according to the other applicable Diagnostic Codes, the clinical facts must demonstrate limitation of flexion to 30 degrees or more, limitation of extension to 15 degrees or more, or ankylosis, or malunion of the tibia and fibula with marked or moderate knee disability.  None of these aforementioned conditions or symptoms is clinically demonstrated to have been manifest during the time period in question, such that assignment of an evaluation greater than 10 percent would be warranted.  The clinical evidence tends to demonstrate that the limitation of motion of the left knee due to DJD, even factoring in limitation due to pain and functional loss, does not more closely approximate the criteria for an evaluation above 10 percent under the applicable Diagnostic Codes.  Therefore, in view of the foregoing discussion, the Veteran's claim for an initial rating above 10 percent for DJD of the left knee for the period from February 2006 to the present is denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected DJD of the left knee, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The clinical evidence - as shown in a February 2006 SSA disability determination - establishes that the Veteran's primary disabling conditions with respect to his employability is impairment associated with his non-service-connected status-post pacemaker insertion and status-post bilateral ilian artery stent placement, with secondary diagnoses of PVD and hepatitis with other impairment due to emphysema.  The clinical evidence does not indicate that his left knee DJD, in and of itself, renders the Veteran unable to pursue his vocation in the truck transport industry.  As the Veteran's left knee DJD, by itself, is not demonstrated to produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, and 5262, the current state of his impairment due to DJD of the left knee is adequately contemplated in the criteria for the 10 percent schedular evaluation presently assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

(c.)  Entitlement to service connection for hypertension (claimed as secondary to service-connected lumbar strain with DDD and Reynaud's phenomena).

The Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the Veteran filed his original claim for VA compensation for hypertension in January 2007.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

A letter issued in February 2007 satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The February 2007 letter also notified the Veteran of how VA determined (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the aforementioned letter.  As the February 2007 letter preceded the initial adjudication of the hypertension claim in the June 2007 rating decision now on appeal, the Board finds that there is no timing defect associated with this notice letter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the duty to assist the Veteran has been satisfied.  All relevant records are in the Veteran's claims file, including his service treatment records and current private, SSA, and VA medical records dated 1973 - 2011.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  The Veteran has had the opportunity to present oral testimony, evidence, and argument in support of his hypertension claim, including at the May 2009 videoconference hearing before the undersigned Acting Veterans Law Judge.  

Although the Veteran was not provided with a VA examination specifically addressing the claim for service connection for hypertension, this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the credible and competent clinical evidence does not establish an in-service event, injury, or disease relating the Veteran's current hypertension diagnosis to service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing the hypertension claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to his hypertension, as described above, is sufficient to decide the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of elevated blood pressure readings in service will permit service connection for hypertension, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  (In this regard, the Board notes that the Veteran is presently service-connected for lumbar strain with DDD, rated 40 percent disabling; Raynaud's disease, rated 10 percent disabling; left lower extremity contusion residuals, rated noncompensably disabling; and left knee DJD, rated 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities is 50 percent.)

As relevant, the Veteran's service treatment records show normal blood pressure readings throughout service, with normal vascular findings on clinical examination other than Raynaud's disease, which was related to cold exposure and is presently service-connected.  Examination of his heart was normal throughout service on clinical examination and chest X-rays.  Post-service medical records, including VA examination conducted in May 1973 and September 1973, do not establish onset of hypertension or heart disease to a compensable degree within one year following his separation from active duty in January 1973, such that service connection for hypertension on a presumptive basis could be awarded under 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical records and the Veteran's May 2009 hearing testimony indicate that the Veteran's current diagnosis of chronic hypertension was first established in 2001, approximately 18 years after his separation from service.  There is no medical opinion of record that links his hypertension diagnosis with his military service.  Furthermore, the lengthy period following service without treatment of hypertension is evidence against a finding of continuity of symptomatology, and it weighs heavily against the present claim.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

An October 2008 VA medical examiner's opinion indicates no causative link between the Veteran's current non-service-connected heart disorder, shown as a conduction disease that necessitated implantation of a cardiac pacemaker, and his service-connected Raynaud's disease.  While this opinion is only obliquely pertinent to the present claim for VA compensation for hypertension, it is relevant for indicating that the service-connected Raynaud's disease is unrelated to the Veteran's current cardiovascular issues.

Although the Veteran now contends that his hypertension is secondarily related to his multiple service-connected disabilities as a result of systemic stresses imposed by them upon his psyche, manifesting themselves as hypertension, the Board has reviewed the medical evidence and notes that no clinician has presented any objective opinion attributing the Veteran's current hypertension diagnosis to any of his service-connected disabilities, much less to his period of active service. 

The Veteran submits medical treatises and articles indicating that hypertension is a risk factor for PVD, and he appears to be attempting to argue that this thusly indicates a causative relationship between his hypertension and his Raynaud's disease as a form of PVD.  The Board finds the Veteran's reasoning to be flawed, as the direction of causation implied by the medical articles flows in only one direction; his submitted articles only indicate a secondary relationship of PVD to hypertension (i.e., hypertension causing PVD), but not the reverse (i.e., PVD causing hypertension).  In any case, the information and content of the submitted medical articles are general and non-specific to the facts and circumstances of the Veteran's individual case and thus have little probative value as evidence to demonstrate a link between his claimed disability and service.

Ultimately, the only evidence linking the Veteran's hypertension to service is his own raw assertion that such a relationship exists, which is presented without any objective medical substantiation.  The Board notes that the Veteran's vocational training is not in medicine, and as he lacks any formal medical training and accreditation, he is not competent to present commentary or opinion on matters of medical diagnosis and etiology.  His opinions in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thusly, in the absence of any objective medical evidence demonstrating a nexus between the Veteran's hypertension and his period of military service, either on a direct basis or as secondary to a service-connected disability, the Veteran's personal opinion that such a link exists is insufficient in and of itself to support an allowance of his claim.  [See Voerth v. West, 13 Vet. App. 117, 119 (1999): Unsupported by medical evidence, a claimant's personal belief in the existence of a relationship between the claimed disability and military service, no matter how sincere, is not probative of a nexus to service.]

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for hypertension, to include as secondary to his service-connected disabilities.  Because the evidence in this case is not approximately balanced with respect to merits of the hypertension issue, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(d.)  Entitlement to a TDIU.

With respect to the Veteran's TDIU claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This appeal stems from the Veteran's TDIU claim, which was received by VA in January 2007.  Thereafter, the Veteran was provided with timely notice of the VCAA as it pertained to his TDIU claim in February 2007, prior to the initial adjudication of the claim in June 2007.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.  Further, the February 2007 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  Private, SSA, and VA medical records and examination reports pertaining to the Veteran's multiple service and non-service-connected disabilities for the period from 1973 - 2011 have been obtained and associated with his claims folder.  These include VA examination reports dated in February 2011 containing opinions that specifically address the impact of the Veteran's service-connected left knee and low back disabilities upon his occupational capacity.  These opinions are predicated upon a clinical examination of the Veteran and are presented in the context of his relevant clinical history, and the Board thus finds them adequate for purposes of adjudicating the present claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the Veteran's representative has contended in a May 2011 written brief that the evidence of record is inadequate for purposes of adjudicating the TDIU claim as an opinion from an occupational medicine specialist addressing this issue was not obtained, the Board finds that notwithstanding this assertion, there is no actual evidentiary deficit as the evidence currently of record is sufficiently detailed to allow the Board to determine the occupational impact of the Veteran's service-connected disabilities on his industrial capacity in the context of his age, and vocational and educational history.  In any case, neither the Veteran nor his representative have identified any relevant outstanding evidence whose inclusion in the record is deemed necessary to fairly adjudicate the current TDIU claim on appeal.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2011).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran is service connected for lumbar strain with DDD, rated 40 percent disabling; Raynaud's disease, rated 10 percent disabling; left lower extremity contusion residuals, rated noncompensably disabling; and left knee DJD, rated 10 percent disabling.  His combined rating is 50 percent according to Table 1 of 38 C.F.R. § 4.25 (2011).  Therefore, his service-connected disabilities do not meet the percentage rating standards for schedular TDIU under 38 C.F.R. § 4.16(a), and his only avenue to receive a TDIU award would be on an extraschedular basis under 38 C.F.R. § 4.16(b).

As relevant, the VA and SSA records associated with the claim show that the Veteran's education includes a high school diploma and two years of college.  His vocational background is in the commercial transport industry, where he worked as a truck driver.

SSA records associated with the Veteran's claims file indicate that he was deemed by that agency to be disabled for purposes of SSA benefits as of 2004 because of status post cardiac pacemaker implantation and bilateral iliac artery stents, PVD, hepatitis, and emphysema.  The SSA decision that awarded disability status recognized that the Veteran's vocation was as a truck driver and that he possessed a high school diploma and two years of college-level education.  Significantly, the SSA determined that although the Veteran was disabled by the aforementioned disabilities for purposes of working in his established vocation in the trucking industry, he was deemed by SSA to still possess a maximum work capacity in a sedentary range.  

Also included in the evidence is a statement dated in February 2006 from the Veteran's private physician, who expressed the following opinion:

[The Veteran] is. . . with diabetes, peripheral vascular disease, hypertension, history of Raynaud's disease, low back pain.  He has shortness of breath probably related to previous smoking.  He has been unable to find gainful employment since 2003, due to the above conditions.

The above statement is significant for showing that additional disabilities in addition to the Veteran's service-connected Raynaud's disease and low back disability contribute to his unemployable status, but that the service-connected disabilities do not, by themselves, produce individual unemployability.

VA examinations conducted in February 2011 show, in pertinent part, that the Veteran's service-connected left knee disability imposed significant effects on his usual occupation as a truck driver, and that its impact on his occupational capacity was due to decreased mobility and pain, which would produce a resulting work problem in that he would need to be assigned different duties.  The Veteran's service-connected low back disability interfered with his ability to perform physical tasks involving lifting and carrying due to pain, which produced occupational effects that included increased absenteeism and the need to be assigned different duties.  This examination report, however, does not indicate that the physical impairment associated with his service-connected left knee and low back disability renders him totally unable to engage in his established vocation. 

The Board has considered the pertinent evidence of record and finds that the Veteran has not met the criteria for entitlement to a TDIU on a schedular or extraschedular basis.  While acknowledging that his service-connected disabilities certainly produce a significant level of occupational impairment, the evidence nevertheless fails to demonstrate that these service-connected disabilities are so severe, standing alone, as to prevent him from retaining gainful employment.  Notwithstanding the significant occupational impairment associated with the Veteran's non-service and service-connected disabilities, which in concert render him unable to pursue his established career in the trucking industry, the February 2006 SSA decision has indicated that the Veteran is nevertheless not precluded from employment in a sedentary occupation.    

The Veteran possesses a high school diploma, two years of college, and practical vocational experience in the commercial transport industry.  While acknowledging that operating a truck is a labor-intensive occupation, the Board finds that the clinical evidence does not objectively demonstrate that the Veteran's service-connected lumbar strain with DDD, left knee DJD, left lower extremity contusion residuals, and Raynaud's disease, by themselves, impose physical limitations upon him that completely prevent him from working as a truck driver.  While acknowledging that his aforementioned service-connected disabilities do contribute to his significant overall level of occupational impairment, the clinical evidence nevertheless fails to demonstrate that these service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to establish individual unemployability; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).)  Therefore, in view of the foregoing discussion, the Board finds no objective premise to allow his claim for a TDIU on a schedular or extraschedular basis.  

Having reviewed the record, the Board finds no evidence suggesting that the Veteran's case is outside the norm, requiring extraschedular consideration.  While the Board does not doubt that the Veteran's service-connected disabilities have an adverse effect on his employability, as evidenced by his 50 percent combined rating, the weight of the clinical evidence does not support his general subjective contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 50 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds no basis for referral of the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation above 20 percent for lumbar strain with DDD prior to February 24, 2011, is denied.

An evaluation above 40 percent for lumbar strain with DDD from February 24, 2011, is denied.

An initial evaluation higher than 10 percent for DJD of the left knee is denied.

Service connection for hypertension (claimed as secondary to service-connected lumbar strain with DDD and Reynaud's phenomena) is denied.

Entitlement to a TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


